Citation Nr: 0909913	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  98-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
recurrent rheumatic fever, with pericarditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefits sought on 
appeal.  In August 2004 and May 2007, the Board remanded the 
case to the RO for further development, to include a VA 
examination.  Such development has been completed.  The Board 
also obtained a December 2008 Veterans Health Administration 
opinion reviewing the medical evidence.  The case is ready 
for appellate review. 


FINDING OF FACT

The Veteran does not have a current cardiac disorder related 
to his service connected recurrent rheumatic fever, with 
pericarditis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for recurrent 
rheumatic fever, with pericarditis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1998) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in October 2003, 
August 2004, and May 2007.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The provisions of 
38 C.F.R. § 3.159 have been in part revised effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a May 2007 letter.  However, the Veteran was afforded 
an opportunity to respond to the RO in light of this notice 
before subsequent adjudication in the May 2008 Supplemental 
Statement of the Case.  Since the Veteran was afforded an 
opportunity to respond in light of this notice, the Board 
finds the notification timing error non-prejudicial.  Sanders 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  Id.  VA must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

The notification letters sent to the Veteran do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.     

The Veteran was provided with correspondence regarding what 
was needed to support his claim.  Specifically, the May 2007 
letter notified the Veteran of examples of the information 
and evidence that could substantiate the claim, information 
and evidence VA would seek to provide, and how the Veteran 
could submit additional evidence.  Additionally, a May 2008 
Supplemental Statement of the Case provided notice of the 
rating code used to evaluate the Veteran's claim.  Based on 
this evidence, a reasonable person can be expected to 
understand from the Supplemental Statement of the Case and 
the May 2007 letter what was needed to support his increased 
rating claim.  Sanders, supra.; Simmons, supra.  The Veteran 
was afforded an opportunity to respond in light of this 
notice in his representative's June 2008 pre-certification 
review. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  See id.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records and VA treatment records are associated 
with the claims file.  Additionally, the Veteran was afforded 
multiple VA examinations and a Veteran Health Administration 
(VHA) opinion. 

The Veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the Veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analysis

The Veteran contends that his service connected rheumatic 
fever, with pericarditis approximates the criteria for a 
higher rating.  The preponderance of the evidence is against 
the claim, and it will be denied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities. Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the appellant, as well as the entire history of the Veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected recurrent rheumatic fever, 
with pericarditis, is evaluated under the criteria for 
evaluating the cardiovascular system, under 
38 C.F.R. § 4.104, Diagnostic Code 7000.  This code is used 
for evaluating residuals of valvular heart disease including 
rheumatic heart disease; and reflects that the Veteran's 
recurrent rheumatic fever, with pericarditis, is considered 
to have such residuals.

The Veteran filed his claim in August 1997.  The criteria for 
evaluating diseases of the heart were changed during the 
pendency of this claim, effective January 12, 1998.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the Veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Both versions of Diagnostic Code 7000 contain criteria 
addressing symptoms of rheumatic heart disease.  In the case 
of the pre-January 12, 1998 version of Diagnostic Code 7000, 
evaluation is on the basis of criteria such as the presence 
of valvular lesion, dyspnea, normal versus enlarged heart, 
cardiac manifestations generally, diastolic murmur, and EKG 
manifestations, systolic blood pressure, arrhythmias, rales, 
pretibial pitting, or other definite signs of congestive 
heart failure.

Under the current regulations, Rheumatic heart disease is to 
be rated under the general rating formula for the 
cardiovascular system.  38 C.F.R. § 4.104, Diagnostic Code 
7000.  The pertinent provisions of this regulation (valvular 
heart disease) relating to rating rheumatic heart disease 
read as follows:

100 percent - during active infection with valvular heart 
damage and for three months following cessation of therapy 
for the active infection. Thereafter, with valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

60 percent - more than one episode of acute congestive heart 
failure in the past year or a workload of greater than 3 
METs, but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

30 percent - workload of greater than 5 METs, but no greater 
than 7 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray.

10 percent - workload of greater than 7 METs, but not greater 
than 10 METs, that results in dyspnea, fatigue, angina, 
dizziness or syncope or continuous medication required.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Service treatment records show that the Veteran was diagnosed 
with acute, recurrent rheumatic fever.  At that time, 
laboratory studies included X-ray examination showing some 
increase in size of the cardiac silhouette.  Also, laboratory 
studies were consistent with pericarditis.  Electrocardiogram 
showed changes consistent with pericarditis.  The report 
noted that there was a "probability of acute rheumatic fever 
with a picture of polyarthritis, pericarditis, and 
endocarditis."  Later during hospitalization, enlargement of 
the heart size eventually returned to normal; and 
pericarditis resolved.  Other proximate treatment notes 
contain an impression of acute rheumatic fever with (1) 
polyarthritis, (2) pericarditis, and (3) endocarditis.

During a July 1999 VA cardiology examination, the examiner 
noted there was a history of rheumatic fever with recurrent 
pericarditis and valvular heart disease.  The report contains 
a diagnosis of history of rheumatic fever with valvular heart 
disease and recurrent pericarditis.  X-ray examination of the 
heart showed that the heart size and pulmonary vessels were 
normal.

At a May 2005 VA examination, the Veteran reported complaints 
of shortness of breath, daily chest pain, fatigability, and 
episodes of syncope with standing.  The examiner noted that 
chest X-ray examination in August 2004 showed the Veteran's 
heart size to be at the upper limits of normal.  Functional 
capacity was markedly decreased.  Heart rate response to 
exercise was appropriate.  The Veteran was able to achieve a 
maximum of 4.6 METs during this time.  The diagnosis was 
history of rheumatic fever with pericarditis; and maximum 4.6 
METs.  The examiner noted she could find no medical evidence 
of episodes of chronic congestive heart failure.

An echocardiogram from June 2005 showed findings of left 
ventricular hypertrophy-circumferential, moderate; normal 
left ventricular systolic function; a Left Ventricular 
Ejection Fraction (LVEF) measured and equal to or more than 
50 percent.  The estimated LVEF was 64 percent.  Valvular 
analysis findings follow: mitral valve-mitral valve leaflet 
thickening, no regurgitation; aortic valve-normal aortic 
valve structure and function; pulmonic valve-normal pulmonary 
valve structure and function; and tricuspid valve-normal 
tricuspid valve structure and function.  The examiner 
diagnosed Left Ventricular Hypertrophy (LVH).

In May 2007, the Board remanded the claim for additional 
development to include a VA examination addressing any 
current cardiac disorders and whether any of these disorders 
are related to service connected rheumatic fever. 

The Veteran underwent a September 2007 VA examination.  He 
reported having chest pains approximately twice a week and 
having to rest frequently.  He also stated that he could not 
climb more than a flight of stairs before exertional dyspnea 
stops him.  However, he denied ever being hospitalized for 
any cardiac-related disorder.  The examiner reviewed a June 
2005 echocardiogram and a September 2004 treadmill exercise 
test.  She diagnosed a history of rheumatic fever with 
pericarditis; approximate METS of 4.6.  She stated that she 
could not find any objective evidence of organic 
cardiovascular disability, but noted that some of the dyspnea 
may be related to Chronic Obstructive Pulmonary Disease 
(COPD) type changes related to lifestyle behaviors.  The 
examiner concluded that she was unable to identify any 
valvular lesions, heart enlargement, or any other cardiac 
manifestations as residuals of service connected rheumatic 
fever.    

An October 2007 addendum to the September 2007 VA examination 
report contained results from a treadmill exercise test and 
an echocardiogram.  The treadmill exercise test reflected 
that the Veteran exercised according to Bruce protocol for 
two minutes and 59 seconds achieving a work level of 4.60 
METS.  The examiner concluded that the Veteran had decreased 
functional capacity, but an otherwise normal stress test.  An 
echocardiogram reflected that the Veteran had left 
ventricular hypertrophy and left atrial enlargement.     

A March 2008 note shows that the examiner conducting the 
September 2007 VA examination reviewed the October 2007 test 
results.  She stated that the echocardiogram results of 
ventricular hypertrophy and left atrial enlargement are not 
residuals of service connected rheumatic fever.  She 
reiterated her previous conclusion that the Veteran does not 
have any secondary cardiac conditions related to rheumatic 
fever.  

The above medical evidence left several issues unresolved.  
It is unclear whether the decreased functional capacity as 
reflected in the October 2007 stress test and diagnosis of 
LVH resulted from service connected rheumatic fever with 
percarditis.  The medical evidence does not explain the 
difference between acute rheumatic fever and rheumatic heart 
disease in terms of whether it is acute or chronic, including 
the significance of the June 2005 and October 2007 
echocardiograms showing normal valvular structure and 
function.  Also there is no medical explanation for the 
conflicting test results of 4.6 METS in October 2007 and 
normal ejection fractions (LVEF) noted in June 2005 and 
October 2007 echocardiograms.  Lastly, the record does not 
show if any current medications are prescribed for service 
connected residuals of rheumatic fever with percarditis.  

The Board sought a VHA medical opinion for additional 
guidance on pertinent medical issues not addressed by 
available medical evidence.  In a December 2008 VHA medical 
opinion, a VA cardiologist discussed these issues after 
thoroughly reviewing the record.  First, he opined there is 
no evidence showing the Veteran's service connected recurrent 
rheumatic fever with pericarditis is etiologically related to 
the decreased functional capacity reflected in the October 
2007 exercise stress test of 4.6 METS.  The decreased 
functional capacity resulted from the Veteran's co-morbities 
of physical deconditioning and pulmonary limitation.  Next, 
the cardiologist explained that acute rheumatic fever with or 
without pericarditis is a multifaceted clinical syndrome.  
Rheumatic heart disease refers to chronic sequelae of acute 
rheumatic fever involving long term damage to mitral and 
aortic valves.  It can be a potentially chronic disabling 
cardiovascular disorder, and it is diagnosed with a physical 
examination and echocardiogram.  Based upon findings in the 
September 2007 medical examination and echocardiograms from 
June 2005 and October 2007, the cardiologist concluded there 
is no evidence of rheumatic heart disease.  

Additionally, the cardiologist opined the LVH finding 
reflected in the June 2005 echocardiogram is an unlikely 
manifestation of the service connected rheumatic fever with 
pericarditis.  He explained the conflicting findings of 4.6 
METs workload limitation per an October 2007 exercise 
treadmill test and normal ventricular ejection fraction 
findings in June 2005 and September 2007 echocardiograms.  
The conflicting findings result again from the Veteran's co-
morbities of physical deconditioning and pulmonary 
limitation, rather than cardiovascular limitation.  Lastly, 
the cardiologist reviewed the Veteran's current medications 
and opined they were more consistent with secondary 
prevention for coronary artery disease.  He noted none of the 
listed medications are specifically for or show an indication 
of chronic residuals of rheumatic fever.       

The medical evidence does not show that the Veteran currently 
experiences any disability as a result of his service 
connected rheumatic fever with pericarditis.  Although 
conflicting physical findings of workload limitations and 
ventricular ejection fraction are present, a cardiologist 
explained these findings resulted from non-service connected 
medical conditions.  He also concluded that there is no 
current evidence of rheumatic heart disease, and the 
Veteran's current medications reflect treatment for secondary 
prevention of coronary artery disease as opposed to treatment 
for chronic residuals of rheumatic fever.  There is no 
competent medical evidence indicating that any cardiac 
disorder is etiologically related service connected rheumatic 
fever with pericarditis.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a).  

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised in 
October 2003 and August 2004 letters of the need to submit 
competent medical evidence showing an increase in severity of 
his service connected rheumatic fever with percarditis.  
Since the competent medical evidence does not show that the 
Veteran has any residual cardiac disability from his service 
connected rheumatic fever, the claim for a compensable rating 
will be denied.  38 C.F.R. §§ 4.1, 4.6, 4.104, Diagnostic 
Code 7000.




	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for rheumatic fever, with pericarditis 
is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


